DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 01/14/2021 amending claims 1, 2, 11 and 12. Claims 1 – 9 and 11 – 17 are examined.  Claim 10 remains withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 06/05/2020.

Claim Objections
Claim 11 is objected to because of the following informalities:  
in line 14 of claim 11 change “the liner” to - - the non-metallic liner - - for proper clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 20160186997 A1 (Sadil).
As to claim 1, Sadil discloses (figs. 3 and 4 below) a combustor liner panel attachment assembly comprising: 
 
a spring element 226 (see fig. 4 below) (of fastener 220 at A in fig. 3 below) located adjacent to the first end of the liner and operatively coupled to a stationary structure 120, the spring element 226 having a recessed segment (at 226 in fig. 4); and 
a protrusion feature 222 extending radially outwardly from the liner, the protrusion feature 22 disposed within the recessed segment of the spring element 226 to axially retain only the first end of the liner (the spring element 226 of the fastener 220 at A in fig. 3 below retains the first end liner 210 to bulkhead 120 in fig. 3 below and the fastener 220 at A does not retain the second end of liner 210), wherein the spring element allows the second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element (the spring element 226 of the fastener 220 at A in fig. 3 below retains the first end liner 210 to bulkhead 120 in fig. 3 below and the fastener 220 at A does not retain the second end of liner 210 (the term “retain” can include some movement according to applicant specification (see fig. 10 embodiment of spring that includes axial movement as stated in par. [0045])); the second end is permitted to thermally grow because liner 210 is not constrained during thermal expansion of the liner 210 (see gaps in fig. 4 below) also discussed as heat shield 130 with respect to fig. 2, par. [0040] bottom).

    PNG
    media_image1.png
    365
    360
    media_image1.png
    Greyscale
[AltContent: textbox (first end)][AltContent: arrow][AltContent: textbox (second end)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]

    PNG
    media_image3.png
    631
    857
    media_image3.png
    Greyscale
[AltContent: textbox (aperture)][AltContent: arrow][AltContent: arrow][AltContent: textbox (gaps)][AltContent: arrow][AltContent: arrow]
As to claim 11, Sadil discloses (figs. 3 and 4 above) a gas turbine engine 20 comprising: 
a compressor section 24; 
a combustor section 26: 
a turbine section 28: and 
a combustor liner panel attachment assembly comprising: 

a spring element 226 (see fig. 4 above) (of fastener 220 at A in fig. 3 above) located adjacent to a portion of the non-metallic liner 210 and operatively coupled (par. [0044]) to a stationary structure 120: and 
one of the spring element and the non-metallic liner 210 having a protrusion feature extending radially therefrom, the other of the spring element 226 and the non- metallic liner having a receiving feature (recessed portion at 226 or aperture at 240), the protrusion feature disposed within the receiving feature to axially retain only the first end of the non-metallic liner (the spring element 226 of the fastener 220 at A in fig. 3 below retains the first end liner 210 to bulkhead 120 in fig. 3 below and the fastener 220 at A does not retain the second end of liner 210), wherein the spring element allows the second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element (the spring element 226 of the fastener 220 at A in fig. 3 below retains the first end liner 210 to bulkhead 120 in fig. 3 below and the fastener 220 at A does not retain the second end of liner 210 (the term “retain” can include some movement according to applicant specification (see fig. 10 embodiment of spring that includes axial movement as stated in par. [0045])); the 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pub. No. US 20120328996 A1 (Shi ‘996) or, in the alternative, under 35 U.S.C. 103 as obvious over Shi ‘996.
As to claim 1, Shi ‘996 discloses (fig. 9 below) a combustor liner panel attachment assembly comprising: 
a liner extending from a first end to a second end, and circumferentially to partially define a combustion zone (liner is inner liner that forms inner boundary combustion chamber 23 of annular combustor 16);

a protrusion feature extending radially outwardly from the liner, the protrusion feature disposed within the recessed segment of the spring element 400 to axially retain only the first end of the liner [intended use; MPEP 2112.02; the spring element 400 is capable of retaining the liner] wherein the spring element allows the second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element.
The phrase “to axially retain only the first end of the liner wherein the spring element allows the second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element” is interpreted as intended use.  The protrusion feature disposed within the spring recess prevents the liner from moving axially forward with respect to a longitudinal axis of the combustor and prevents the liner from moving axially inward with respect to a radial axis of the combustor as shown in fig. 9 below.  Further the spring element is described as a mounting feature (claim 3, bottom).  There is no other attachment feature at the second end of the liner and therefore the second end is permitted to thermally grow.  It is pointed out that the downstream or second end (identified as 82 in the embodiment of fig. 2) is spaced apart from adjacent structures and that the ceramic material of the liner thermally expand (par. [0029]). Therefore the second end is permitted to grow axially.

    PNG
    media_image5.png
    712
    928
    media_image5.png
    Greyscale
[AltContent: textbox (liner)][AltContent: arrow][AltContent: textbox (recessed segment)][AltContent: arrow][AltContent: textbox (second end)][AltContent: arrow][AltContent: textbox (first end)][AltContent: arrow][AltContent: textbox (support structure)][AltContent: arrow][AltContent: textbox (protrusion feature)][AltContent: arrow][AltContent: arrow]
Shi ‘996 is interpreted such that the liner of the embodiment of fig. 9 is configured the same as liner 28 of fig. 2 given the statement in par. [0035].  However in the applicant may not agree and believe the embodiment of fig. 9 of Shi ‘996 does not explicitly teach the spring element allows the second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element.
The embodiment of fig. 2 of Shi ‘996 teaches a second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element (downstream or second end (identified as 82 in the embodiment of fig. 2) is spaced apart from adjacent structures and that the ceramic material of the liner thermally expand (par. [0029])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the embodiment of fig. 9 of Shi ‘996 such that the spring element allows the second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element by spacing apart the second end of Shi ‘996 from adjacent structures as taught by the embodiment of fig. 2 in 
As to claim 11, Shi ‘996 discloses (fig. 9 above) a gas turbine engine 10 comprising: 
a compressor section 14; 
a combustor section 16: 
a turbine section 18: and 
a combustor liner panel attachment assembly comprising: 
a non-metallic (CMC; par. [0034]) liner extending from a first end to a second end, and circumferentially to partially define a combustion zone (liner is inner liner that forms inner boundary combustion chamber 23 of annular combustor 16); 
a spring element 400 located adjacent to the first end of the non-metallic liner and operatively coupled (par. [0033], bottom) to a stationary structure: and 
one of the spring element and the non-metallic liner having a protrusion feature (see protrusion feature of liner in fig. 9 above) extending radially therefrom, the other of the spring element 400 and the non- metallic liner having a receiving feature (recessed segment), the protrusion feature disposed within the receiving feature of the spring element to axially retain only the first end of the non-metallic liner[intended use; MPEP 2112.02; the spring element 400 is capable of retaining the liner], wherein the spring element allows the second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element.
The phrase “to axially retain only the first end of the liner wherein the spring element allows the second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element” is interpreted as intended use.  The protrusion feature disposed within the spring recess prevents the liner from moving axially forward with respect to a longitudinal axis of the combustor and prevents the liner from moving axially inward with respect to a radial axis of the combustor as shown in fig. 9 below.  Further the spring element is described as a mounting feature (claim 3, bottom).  There is no other attachment feature at the second end of the liner and therefore the second end is permitted to thermally grow.  It is pointed out that the downstream or second end (identified as 82 in the embodiment of fig. 2) is spaced apart from adjacent structures and that the ceramic material of the liner thermally expand (par. [0029]). Therefore the second end is permitted to grow axially.
Shi ‘996 is interpreted such that the liner of the embodiment of fig. 9 is configured the same as liner 28 of fig. 2 given the statement in par. [0035].  However in the applicant may not agree and believe the embodiment of fig. 9 of Shi ‘996 does not explicitly teach the spring element allows the second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element.
The embodiment of fig. 2 of Shi ‘996 teaches a second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element (downstream or second end (identified as 82 in the embodiment of fig. 2) is spaced apart from adjacent structures and that the ceramic material of the liner thermally expand (par. [0029])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the embodiment of fig. 9 of Shi ‘996 such that the spring element allows the second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element by spacing apart the second end of Shi ‘996 from adjacent structures as taught by the embodiment of fig. 2 in order to facilitate permitting relative movement between liner and engine support structures including structure 112 identified in fig. 2 and corresponding “support structure” identified in annotated fig. 3 above (par. [0002], middle and par. [0022]).
As to claims 2 and 12, Shi ‘996 discloses (fig. 9 above) (par. [0033] bottom) the stationary structure is a bulkhead structure (at 44 in fig. 2).
As to claim 5, Shi ‘996 discloses (fig. 9 above) at least a portion of the liner is formed with a non-metallic material (par. [0034]).
As to claim 6, Shi ‘996 discloses (fig. 9 above) the non-metallic material is ceramic matrix composite (CMC) (par. [0034]).
As to claim 15, Shi ‘996 discloses (fig. 9 above) the non-metallic liner is formed of ceramic matrix composite (CMC) (par. [[0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shi ‘996.
As to claims 3 and 13, Shi ‘996 teaches the current invention as claimed and discussed in the claim 1 analysis above including spring element 400, but does not explicitly teach spring element 400 is formed of metal.
Shi ‘996 teaches similar spring element 312 (see fig. 8) is formed of metal (par. [0033], bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to form the spring element 400 of Shi ‘996 of metal in order to facilitate using a material with resilient and sealing properties to accommodate relative movement of liner and support structures (par. [0022]; and par. [0033], middle and bottom).

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi ‘996 in view Pub. No.: US 20170335703 A1 (White).
As to claims 4 and 14, Shi ‘996 teaches the current invention as claimed and discussed above including spring element 400.  Shi ‘996 further teaches spring element 400  forms a seal1 (par. [0034]) and is configured as a panel (see radially inward or radially outward portions), but does not explicitly teach the spring element is a ship-lap panel.
White teaches a seal element 102 is a ship-lap configuration (par. [0058]).
.

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sadil in view Pub. No.: US 20020184886 A1 (Calvez).
As to claim 8, Sadil teaches the current invention as claimed and discussed above.  Sadil further teaches (fig. 4 above) a fastener 222 extends through a portion of the liner 210 and through a portion of the spring element 226 to secure the liner and the spring element together with a nut 228, but does not explicitly teach the fastener is a metal fastener and the nut is a metal nut.
Calvez teaches (par. [0022]) fastener 38a is a metal fastener 38a and the nut 38b is a metal nut 38b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Sadil with the teachings of Calvez (i.e., to form the fastener and nut of Sadil from metal) for the purpose of facilitating using a material capable of withstanding high gas turbine combustion temperature and also compatible with ceramic combustion liners and also for simple disassembly (Calvez pars. [0001], [002] and [0022]).
As to claim 16, Sadil teaches the current invention as claimed and discussed above.  Sadil further teaches (fig. 4 above) a fastener 222 extends through a portion of the liner 210 and through a portion of the spring element 226 to secure the non-metallic liner and the spring element together with a nut 228, but does not explicitly teach the fastener is a metal fastener and the nut is a metal nut.
Calvez teaches (par. [0022]) fastener 38a is a metal fastener 38a and the nut 38b is a metal nut 38b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Sadil with the teachings of Calvez (i.e., to form the fastener and nut of Sadil from metal) for the purpose of facilitating using a material capable of withstanding high gas turbine combustion temperature and also compatible with ceramic materials and also for simple disassembly (Calvez pars. [0001], [002] and [0022]).
Claim 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sadil in view Pub. No.: US 20060242965 A1 (Shi ‘965).
As to claim 9, Sadil teaches the current invention as claimed and discussed above.  Sadil further teaches (fig. 4 above) a spacer (bushing 252 at 252) disposed within an aperture of the liner 210, but does not explicitly teach the spacer bushing is metal.
Shi ‘965 teaches a bushing is metal (pars. [0027] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Sadil with the teachings of Shi ‘965 (i.e., to form the spacer of Sadil from metal) for the purpose of facilitating using a material 
As to claim 17, Sadil teaches the current invention as claimed and discussed above.  Sadil further teaches (fig. 4 above) a spacer (bushing 252 at 252) disposed within an aperture of the non-metallic liner 210, but does not explicitly teach the spacer bushing is metal.
Shi ‘965 teaches a bushing is metal (pars. [0027] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Sadil with the teachings of Shi ‘965 (i.e., to form the spacer of Sadil from metal) for the purpose of facilitating using a material capable of withstanding high gas turbine combustion temperature and also compatible with ceramic combustion liners (Shi ‘965 pars. [0027] and [0032]).
Response to Arguments
Applicant's arguments received on 01/14/2021 ("Remarks") have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant states that previously cited referenced do not disclose or teach the newly amended claims 1 and 11 (Remarks pp. 5-6).  In response references Sadil and Shi ‘996 are continued to be cited against the newly amended claims 1 and 11.  For example Sadil spring element of fastener at first end allows thermal growth at second end.  The Sadil fasteners at the second end do not constrain the liner so that thermal growth is permitted as discussed in more detail in the claim 1 and 11 analyses above.  
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including:
Bloom (Pub. No.: US 2020/0158341 A1) appears to anticipate claim 11 wherein the spring has the protrusion feature.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The sealing function is discussed with regard to spring element 312 however spring element 400 is stated as similar configuration (pars. [0034] and [0035])